Citation Nr: 0805762	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-41 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1966 
to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran testified at a Board hearing in November 2007.  
At that time, the veteran raised the issues of entitlement to 
service connection for peripheral neuropathy, secondary to 
service-connected diabetes, and entitlement to an increased 
rating for service-connected diabetes.  The Board refers 
these issues to the RO for appropriate action.


FINDING OF FACT

The veteran's currently diagnosed hypertension is not shown 
to be causally or etiologically related to service or to his 
service-connected diabetes.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2004 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  This letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
A letter was sent to the veteran in March 2006 providing him 
the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in October 2004, he was afforded a formal VA 
examination.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claim.  

Background & Analysis

The veteran contends that his hypertension is caused and/or 
aggravated by his service-connected diabetes. 

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
such as cardiovascular disease, including hypertension, when 
such disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  

Service medical records are negative for complaint, 
diagnosis, or treatment of hypertension, which the veteran 
does not dispute.  Rather, he argues that because he was 
initially diagnosed as having hypertension and diabetes at 
the same time, his service-connected diabetes caused and/or 
worsened his hypertension.  

Private medical records indicate that the veteran was 
diagnosed with hypertension as early as September 2003.  At 
an October 2004 VA examination, the examiner recorded that 
the veteran had a 15 year history of hypertension.  The 
veteran denied this at the November 2007 Board hearing.  In 
any event, the evidence shows that the veteran was not 
diagnosed as hypertensive until at least 33 years following 
his military discharge.  Thus, this condition was not 
manifested within one of the veteran's separation from 
service; and, his hypertension may not be presumed to be 
related to the veteran's military service.  38 C.F.R. 
§ 3.307, 3.309.

The October 2004 VA examiner diagnosed the veteran as having 
hypertension without any evidence of congestive heart 
failure, cardiomegaly, or cor pulmonale. He opined that the 
veteran's diabetes had not caused any complication, such as 
eyes, heart, or kidney, and that the veteran did not have a 
non-diabetic condition that was aggravated by his diabetes.  
It was explicitly indicated hypertension was not secondary to 
diabetes.  

Private medical records from Samuel B. Munro, D.O., dated 
from September 2003 to June 2004, reflect consistent 
diagnoses of hypertension and diabetes.  However, contrary to 
the veteran's assertions, these records do not provide any 
indication that one disability is related to, caused by, or 
worsened by the other.  Additional VA medical records, dated 
from February to September 2005, show continued treatment for 
hypertension, but also do not denote that the condition is 
related to the veteran's military service, or is secondary to 
his service-connected diabetes.  

Following a review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
hypertension.  There is no relationship shown by the evidence 
of record between the veteran's hypertension and his military 
service, or his service-connected diabetes.  The VA examiner 
specifically denied the existence of any complication arising 
from the veteran's diabetes.  Furthermore, VA and private 
medical records contain no evidence reflecting a relationship 
between the veteran's hypertension and his military service 
or service-connected diabetes. Accordingly, the Board 
concludes that service connection for hypertension is not 
established by the evidence of record and the veteran's claim 
must be denied.

While the Board has denied service connection for 
hypertension, the Board does not question the sincerity of 
the veteran's conviction that his condition is related to 
service or his service-connected diabetes; however, as a lay 
person, he is not competent to establish a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Since the veteran 
is not professionally qualified to offer or suggest a 
possible medical etiology, and because there exists no 
medical evidence providing such a nexus between the veteran's 
hypertension and service or service-connected diabetes, there 
is no basis upon which to establish service connection for 
this claim.


ORDER

Service connection for hypertension is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


